 1

 2

 3

 4

 5

 6

 7

 8

 9                   UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11
     EDELYNNE BERGADO,              Case No. 2:17-cv-09070-JVS-JC
12
                 Plaintiff,         JUDGMENT
13
                                    Judge: Hon. James V. Selna
14       v.
15   MARLON VELONZA, et al.,
16               Defendants.
17

18

19

20

21

22

23

24

25

26

27

28


                               UDGMENT
 1                                     JUDGMENT
 2       Having been informed that Defendants have performed under the Parties’
 3 Settlement Agreement, the Court DISMISSES all claims with prejudice, each party

 4 to bear its own costs and attorneys’ fees.

 5

 6       IT IS SO ORDERED.
 7

 8

 9 Dated: September 24, 2019              ____________________________
                                          Honorable James V. Selna
10                                        United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           1
                                  [PROPOSED] JUDGMENT
